207 F.2d 782
Maynard MURRAY, Bankrupt, Appellant,v.Harry ROCKWERN, Trustee in Bankruptcy, Appellee.
No. 11845.
United States Court of AppealsSixth Circuit.
Oct. 13, 1953.

Raymond J. Kunkel and John H. Hielker, Cincinnati, Ohio, for appellant.
Richard L. Martin, Cincinnati, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
The appeal is from an order denying the appellant's petition for discharge in bankruptcy.  The order was entered by the District Judge in agreement with and in pursuance of an order of the referee in bankruptcy and it appearing from a stipulated summary of evidence that the bankrupt kept no books nor any record of his income or expenses except his annual salary from the Murray Foundation of Cincinnati, Ohio, said salary amounting to $15,000 per year; that he had transferred all of his accounts receivable from his private practice to the said Foundation and had transferred all checks received by him in payment for such accounts to the said Foundation, and that his evidence before the referee was not by said referee considered credible, and it further appearing that the concurrent findings of referee and judge were not clearly erroneous;


2
It is hereby ordered that the decision below be and it is hereby affirmed.